I dissent.
It is conceded in the petition in this case that "It was not shown at the hearing before the said commission that the train which struck deceased was actually then carrying interstate freight, passengers, express, mail or baggage." Nor is it shown when the next interstate train going in either direction would pass the point where the collision occurred. Upon the conclusions reached in my dissent in Southern Pacific Co. v.Industrial Accident Commission (S. F. No. 7818), ante, p. 8, [161 P. 1139], I think the award of the commission should be affirmed. *Page 19